Perry,. J.
This was a motion in the Court below,- to direct the sheriff to enter a credit on an execution, which had been in his hands, in favor of McGregor and Darling, against said Baylor, and a satisfaction of the judgment upon which it had issued, entered of record. No notice other than the motion made on the motion docket was ever granted to the plaintiffs- in execution. A bill of exceptions was taken to the opinion of the Court overruling the motion; which judgment is now assigned as error. Without investigating- the merits of the case, upon the testimony disclosed in the bill of exceptions, it will be sufficient to observe, that all proceedings in Courts of Justice are predicated upon notice, actual or implied, given to the party whose rights are to be affected by the proceeding intended to be had. The plaintiffs in execution, therefore, having no notice of *159the motion involving their interest, the Court did not err in overruling the motion, and of this opinion is a majority of the Court. The judgment is therefore affirmed.
Collier, J. not sitting